Sweeney, J.
Appeal from a judgment of the Supreme Court at Special Term, entered August 4, 1969 in Clinton County, which denied a writ of habeas corpus, without a hearing. As no right to a jury trial prior to commitment exists for civilians, relator cannot be deemed to have been deprived of equal protection of the law by a denial of such a trial at that stage of the proceeding (People v. Golindes, 33 A D 2d 1077). Accordingly, the denial of relator’s application for habeas corpus relief was proper. The determination should be affirmed, although without prejudice to appellant’s right to seek a jury trial through literal compliance with the relevant provisions of the Mental Hygiene Law. Judgment affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.